--------------------------------------------------------------------------------

EXHIBIT 10.2
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of
December 31, 2008 (the “Effective Date”) by and between Genesis Energy, LLC (the
“Company”), or any successor entity to the Company, and Joseph A. Blount, Jr.
(“Executive”).
 
PRELIMINARY STATEMENTS
 
A.            The Company, which is the general partner of Genesis Energy, L.P.,
a Delaware limited partnership (the “Partnership”), desires to employ Executive
as its President and Chief Operating Officer, and Executive desires to be
employed by the Company in said capacity;
 
B.             Each party desires to set forth in writing the terms and
conditions of their understandings and agreements; and
 
C.             Unless otherwise defined, capitalized terms used in this
Agreement have the meanings specified in Section 22 below.
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the sufficiency of which is hereby acknowledged by the
parties, the Company hereby agrees to employ Executive and Executive hereby
accepts such employment upon the terms and conditions set forth in this
Agreement:
 
STATEMENT OF AGREEMENT
 
 
1.
Position.

 
(a)           The Company agrees to employ Executive in the position of its
President and Chief Operating Officer (“President and COO”).  Executive shall
serve as, and perform the duties of, President and COO.
 
(b)           Executive agrees to serve as President and COO and agrees that he
will devote his best efforts and full time and attention to all facets of the
business of the Company and will diligently carry out the duties of President
and COO.  Nothing in this Section 1(b) or this Agreement, however, will prevent
Executive from engaging in additional activities in connection with personal
investments, civic or community affairs, or other activities that do not
interfere with the performance of Executive’s duties under this Agreement.
 
(c)           Executive shall be vested with all authority specifically granted
by the Board of Directors of the Company (“Board”).
 
(d)           Executive agrees to reasonable travel as necessary to perform his
duties under this Agreement.
 
 
1

--------------------------------------------------------------------------------

 


2.             Term.  The Term (herein so called) of this Agreement shall be
four (4) years from the Effective Date, unless sooner terminated pursuant to
Section 4 below.  If not sooner terminated, this Agreement shall automatically
terminate upon the expiration the Term.  Executive’s employment shall be in
accordance with and governed by this Agreement, unless modified by the parties
to this Agreement in writing.
 
 
3.
Compensation and Benefits.

 
(a)           Base Salary.  The Company shall pay Executive a base salary at the
rate of $300,000 per year, subject to adjustment as provided below, which shall
be pro rated and payable as provided herein (“Base Salary”).  The per annum rate
of Executive’s Base Salary shall be increased by the amounts set forth below as
of the first day of the next full month occurring after achievement, if any, of
the specified levels of Average Market Capitalization:
 
(i)            $30,000 if Average Market Capitalization of $1.0 billion is
achieved for any 90-consecutive calendar day period; and
 
(ii)           an additional amount equal to 10% of the then-effective Base
Salary each time an additional $300 million of Average Market Capitalization
above $1.0 billion is achieved (for example, $1.3 billion, $1.6 billion, etc.)
for any 90-consecutive calendar day period.
 
(b)           Bonus Opportunities.  In addition to the Base Salary, Executive
shall also be eligible to receive bonuses from time to time based on exceptional
service and/or the performance of the Company, if awarded by the Board in its
sole discretion (“Discretionary Bonus”).  Any such Discretionary Bonus will be
paid in accordance with the terms of such award.
 
(c)           Payment.  Payment of all compensation to Executive hereunder shall
be made in accordance with the terms of this Agreement and applicable Company
policies in effect from time to time, including normal payroll practices, and
shall be subject to all applicable withholdings and taxes.
 
(d)           Benefits Generally.  The Company shall make available to
Executive, throughout the Term of this Agreement, benefits as are generally
provided by the Company to its executive officers, including but not limited to
any group life, health, dental, vision, disability or accident insurance,
pension plan, profit sharing plan, retirement savings plan, 401(k) plan, or
other such benefit plan or policy which may presently be in effect or which may
hereafter be adopted by the Company for its executive officers and key
management personnel, and also including any rights and benefits under the
directors’ and officers’ liability insurance then in place under the Company
insurance program for the directors and officers of the Company; provided,
however, that Executive is not eligible to participate in any of the “Genesis
Energy, Inc. Bonus Plan” or the “Genesis Energy Inc. Stock Appreciation Rights
Plan” (both effective December 31, 2003), or any successor equity plan or plans
of the Company, or the “Genesis Energy Amended and Restated Severance and
Protection Plan.”
 
(e)           Vacation.  Executive shall be entitled to paid vacation during
each calendar year, consistent with any written policies of the Company then
applicable to executive officers generally, but in no event fewer than four (4)
weeks.  Unused vacation days and holidays shall be carried over from year to
year, if at all, in accordance with the written policies then in effect for
executive officers of the Company generally.
 
 
2

--------------------------------------------------------------------------------

 


(f)           Holidays.  Executive shall further be entitled to paid holidays,
personal days, and sick days consistent with the written policies then
applicable to executive officers.
 
(g)           Reimbursement of Expenses.  The Company shall reimburse Executive
for all business expenses incurred by Executive while performing his duties
under this Agreement, which shall include dues in professional societies and
organizations.  The amount of any expense reimbursement provided during one
taxable year of the Executive shall not affect the amount of the reimbursement
provided in any other taxable year.
 
(h)           Employment Taxes and Withholding.  The Company acknowledges that,
upon Executive’s acquisition of an Individual Class B Interest (as that term is
defined in the LLC Agreement) in the Company, for income and employment tax
purposes, insofar as Executive receives Base Salary, Discretionary Bonus and
benefits pursuant to this Article 3, he will be treated as a self-employed
partner receiving guaranteed payments.  The Company shall make a quarterly tax
equalization payments to reimburse Executive for any federal, state and local
income, self employment or other taxes incurred by Executive on Base Salary,
Discretionary Bonus and benefits paid or provided to Executive by Company
pursuant to this Article 3 (but not amounts which Executive receives pursuant to
the LLC Agreement by virtue of owning an Individual Class B Interest), to the
extent of the difference in the tax burden imposed on Executive as a result of
his status as a member of the Company in comparison to the tax treatment that
would be available to Executive if he was characterized as a common law employee
for tax purposes.  If the Company adopts any additional policies intended to
address tax treatment associated with the self-employment status of members of
the Company, Executive shall be eligible for any such benefits on the same basis
as all other similarly situated executives of the Company.  To the extent
Executive is not required to be treated as a self-employed partner, any amounts
payable pursuant to this Agreement shall be subject to applicable tax
withholding requirements.
 
4.             Termination.  This Agreement may be terminated by the Company or
Executive, or may automatically terminate, as provided in this Article 4.
 
(a)           Termination by the Company without Cause or for Cause.  The
Company may terminate this Agreement at any time either without Cause or for
Cause.  “Cause” means any of the following:
 
(i)            Executive’s commission of willful fraud against, or willful theft
of any assets or property of, the Company, the Partnership or their respective
Affiliates, suppliers or customers;
 
(ii)           Executive’s conviction (or plea of nolo contendere) for any
felony or any crime which involves moral turpitude;
 
(iii)          Executive’s material violation of the non-disclosure or
confidentiality provisions of this Agreement; Executive’s substantial
non-performance of his duties and obligations, whether pursuant to this
Agreement or otherwise (other than due to death or disability); Executive’s
gross negligence; or Executive’s willful misconduct in performing his duties;
 
 
3

--------------------------------------------------------------------------------

 


(iv)          Executive willfully engaging in conduct that is demonstrably and
materially injurious, monetarily or otherwise, to the Company, the Partnership,
or their respective Affiliates; or
 
(v)           Executive’s willful violation of material written rules,
regulations or policies of the Company or the Partnership, or failure to follow
reasonable written instructions or directions both from a majority of the
Company’s Audit Committee (the “Audit Committee”) and from the Company’s Class A
Member (the “Class A Member”) to Executive that Executive’s failure to follow
such instructions or directions could reasonably be expected to be materially
injurious, monetarily or otherwise, to the Company or the Partnership, or their
respective Affiliates.
 
Termination of this Agreement by the Company without Cause or for Cause may be
effected only by written notice thereof from the Company to Executive
(“Termination Notice”), which in the case of termination for Cause both
identifies in sufficient detail the reasons therefor and is recommended both by
a majority of the Audit Committee and by the Class A Member.  Termination
without Cause and termination pursuant to clauses (i) or (ii) above will be
effective on the date that the Termination Notice is deemed given and
received.  Termination pursuant to clauses (iii), (iv) and (v) above shall only
become effective thirty (30) days after Termination Notice is deemed given and
received and Executive’s failure (within thirty (30) days of the date that
Termination Notice is deemed given and received) to cure the reasons for such
termination for Cause or to cease the conduct constituting the basis of such
termination for Cause; provided further, that prior to such termination for
Cause under clauses (iii), (iv) and (v) above becoming effective, the Company
shall provide an opportunity for Executive to be heard by the Audit
Committee.  No act, nor failure to act, on Executive’s part, shall be considered
“willful” unless he has acted or failed to act with an absence of good faith and
without a reasonable belief that his action or failure to act was in the best
interest of the Company and/or the Partnership.
 
(b)           Termination by Executive without Good Reason or for Good
Reason.  Executive may terminate this Agreement at any time either without Good
Reason or for Good Reason.  “Good Reason” means any of the following:
 
(i)            The material diminution of Executive’s duties and
responsibilities, a material reduction of his base salary, or a material
reduction of his benefits, other than as a result of termination for Cause,
without Good Reason or by virtue of his death or disability;
 
(ii)           The relocation of the Company’s principal executive offices
outside the metropolitan Houston, Texas area without Executive’s consent;
 
(iii)          The Company requiring that Executive be based anywhere other than
the Company’s principal executive offices without Executive’s consent;
 
(iv)          The Company’s failure to make any material payment to Executive
required to be made under the terms of this Agreement;
 
 
4

--------------------------------------------------------------------------------

 


(v)           The Company’s non-performance of any material provision (other
than those described in (iv) above) of this Agreement, or non-performance of
Denbury (or its Affiliates or any of their successors or assigns) of any
material provision of any Transaction Document (italicized terms in this
subsection 4(b) and its subsections are defined as provided in the LLC
Agreement), in each such case; or
 
(vi)           Any action by the Company, Denbury or its Affiliates or any of
their successors or assigns, the Class A Member or its Affiliates or any of
their successors or assigns, the Board, the general partner of the Partnership
(if it is not the Company), or the Partnership or any of its successors or
assigns that either (i) amends, alters, changes, repeals or replaces the IDRs or
the Class B Ownership Interests in a manner that in any material way adversely
affects the Distributions or Redemption Amount payable to Executive, or (ii)
except as required by a change in the law or a final, binding and non-appealable
judgment, or except to the extent the IRS or any other federal tax authority has
asserted a claim to the contrary and the Person taking a tax reporting position
reasonably and in good faith believes that such authority is more likely than
not to be successful in adjudicating such claim, takes a federal tax reporting
position inconsistent with that specified in Section 7.10(b) of the LLC
Agreement that materially and adversely affects the Executive, provided that the
following actions shall not constitute Good Reason:
 
(a)           any action that will result in Executive receiving his Redemption
Amount (or having an election to receive his Redemption Amount under the
provisions of Section 5.05(c) of the LLC Agreement);
 
(b)           a waiver by the Company of receipt from the Partnership of an
Incentive Distribution for any period(s) as contemplated by Section 3.02(c)(5)
of the LLC Agreement;
 
(c)           any Conversion Event; or
 
(d)           any amendment to the LLC Agreement permitted by Section 5.05(b) of
the LLC Agreement.
 
Termination of this Agreement by Executive without Good Reason or for Good
Reason may be effected by Executive only by his providing written notice
thereof, which in the case of termination for Good Reason is given within 90
days of the initial existence of and identifies in sufficient detail the reasons
therefor, to both the Audit Committee and the Class A Member.  Termination
without Good Reason will be effective thirty (30) days after such notice is
deemed given and received.  Termination for Good Reason shall only become
effective thirty (30) days after such notice is deemed given and received and
the failure by the Company or Denbury (or its Affiliates) to cure the reasons
therefor.
 
(c)           Disability.  If the Board determines that the Company should do
so, the Company may terminate this Agreement at any time that Executive has
sustained a “disability.”  Such termination will be effective on the date that
written notice thereof is deemed given and received.  For purposes of this
Agreement, Executive will have sustained a “disability” if (i) Executive has
been absent from his duties with the Company on a full-time basis for 180 out of
any 220 consecutive calendar days as a result of incapacity due to mental or
physical illness or injury which is determined to be total and permanent by a
physician selected by the Company or its insurers and reasonably acceptable to
the Executive or his legal representatives, or (ii) Executive is determined to
be totally disabled by the Social Security Administration.  Executive must
submit to a reasonable number of examinations, to be paid for by the Company, by
the physician making the determination regarding disability under this Section
4(c), and Executive hereby authorizes the disclosure and release to the Company
of such determination and all supporting medical records.  If Executive is not
legally competent, Executive’s legal guardian or duly authorized
attorney-in-fact will act in Executive’s stead under this Section 4(c), for the
purposes of submitting Executive to the examinations, and for the purpose of
providing the authorization of disclosure, required under this Section 4(c).
 
 
5

--------------------------------------------------------------------------------

 


(d)            Death.  This Agreement will terminate automatically effective
upon Executive’s death.
 
(e)            Benefits Continuation.  The Company will continue to pay for the
continued coverage of the Executive and any of his family members covered on the
date that termination of this Agreement is effective (“Covered Dependents”)
under the health and medical benefit plans of the Company, including, among
others, prescription drug, dental and vision coverage, as applicable (the
“Medical Plan”), for the period commencing on the date of Executive’s
“separation from service” as defined in Code Section 409A and Treasury
Regulations Section 1.409A-1(h) (the “Service Separation Date”) and ending on
the earlier of the date Executive becomes eligible for substantially similar
coverage under the health and medical benefit plans of another employer, or
eighteen (18) months after the Service Separation Date (the “Continuation
Period”), at the same level of Company contribution applicable to similarly
situated active employees of the Company during such period.  In addition, it is
agreed that this continued health and medical coverage is provided in
conjunction with and not in addition to, and will be, the continued coverage in
accordance with Code Section 4980B, commonly referred to as “COBRA coverage.”
 
Notwithstanding anything in this Agreement to the contrary, at such time (if
ever) during the Continuation Period as it becomes administratively
impracticable for the Company to provide Executive and/or his Covered Dependents
with full coverage under the Medical Plan, during the remainder of the
Continuation Period the Company shall pay on Executive’s behalf the costs of any
similar individual health and medical coverage providing comparable benefits for
Executive and/or such Covered Dependents, up to a maximum of the applicable
premiums which would have been paid by the Company during the remainder of the
Continuation Period with respect to the lost coverage portion of the Medical
Plan, such payment to be made upon Executive’s submission of proof of his prior
payment of the premiums for such coverage.
 
(f)            Life Insurance.  Upon termination of this Agreement for any
reason other than death, Company shall immediately, and without imposition of
any charge, fee or cost of any sort other than proper reporting of any income
tax consequence, transfer ownership of all policies of insurance on the life of
Executive owned by the Company, if any, to Executive free and clear of all
claims, liens and encumbrances whatsoever.


 
6

--------------------------------------------------------------------------------

 


(g)           Employment.  Upon termination of this Agreement for any reason,
including expiration of the Term or a termination for a reason specified in this
Section 4, Executive’s employment shall also terminate and cease, and if he is a
member thereof Executive shall be deemed to have voluntarily resigned from the
Board.
 
(h)           Severance Payment Amount and Severance Payment Date.  For purposes
of this Agreement, Executive’s “Severance Payment Date” shall mean a date not
later than the fifth business day following the Service Separation Date;
provided, however, that Executive’s “Severance Payment Date” with respect to a
particular Severance Payment (as defined below) provided for under this
Agreement shall, to the extent such Severance Payment is (1) not treated as a
short-term deferral under Treasury Regulations Section 1.409A-1(b)(4) and (2)
exceeds the separation pay limits of Treasury Regulations Section
1.409A-1(b)(9)(iii)(A) (two times the lesser of (x) the sum of Executive’s
annualized compensation based on Executive’s annual Base Salary for the calendar
year preceding the calendar year in which the Service Separation Date (defined
in Section 4(e) above) occurs (adjusted for any increase during that year that
was expected to continue indefinitely if Executive had not separated from
service), or (y) the maximum amount that may be taken into account under a
qualified plan pursuant to Code Section 401(a)(17) for the year in which such
Service Separation Date occurs) or -1(b)(9)(iii)(B) (amounts must be paid no
later than the last day of the second calendar year following the calendar year
in which the Service Separation Date occurs), be delayed to the first business
day of the seventh month after the Executive’s Service Separation Date (or, if
earlier, not later than the 30th day following Executive’s death) if the
Executive is a “specified employee” under Section 409A of the Code and Section
1.409A-1(i) of the Treasury Regulations on the Service Separation Date.  In the
event of such delay, any portion of the Severance Payment which would have been
paid to Executive during the first six months following the Service Separation
Date but for such delay, will be accumulated and paid on the delayed Severance
Payment Date, and the balance will be paid as if there were no delay.  For
purposes of Section 409A of the Code, the right to a series of installment
payments under this Agreement will be treated as a right to a series of separate
payments.  For purposes of this Section 4(h), any amount that is treated as a
short-term deferral within the meaning of Treasury Regulations Section
1.409A-1(b)(4) or that meets the separation pay limits under Treasury
Regulations Section 1.409A-1(b)(9)(iii) will be treated as a separate
payment.  On the Severance Payment Date, or thereafter as provided in this
Section 4(h), the Company will make a payment to Executive or as otherwise
provided below, determined as follows:
 
(i)            Without Cause or Disability or for Good Reason.  If the Company
terminates this Agreement without Cause, or as a result of the Board’s
determination that Executive has sustained a “disability” pursuant to Section
4(c) hereof, or if Executive terminates this Agreement for Good Reason, the
Company shall pay to Executive (x) all accrued but unpaid Base Salary, all
accrued but unused vacation (based on Executive’s then effective Base Salary
less applicable deductions), and all accrued but unpaid Discretionary Bonus if
any Discretionary Bonus is then due, as of the date that termination of this
Agreement is effective (“Accrued Compensation”), which amount will be paid not
later than the fifth business day following the Service Separation Date, and (y)
after the Severance Payment Date the Company shall continue to pay Executive his
“Non-Change-of-Control” Severance Payment, which will be his Base Salary,
pursuant to the Company’s payroll schedule then in effect for Executive, at the
monthly rate being paid immediately prior to termination of this Agreement, for
what would have been the remainder of the Term but for such termination.
 
 
7

--------------------------------------------------------------------------------

 


(ii)           For Cause.  If the Company terminates this Agreement for Cause,
the Company shall pay to Executive only Executive’s Accrued Compensation (but
not including any accrued but unpaid Discretionary Bonus), which amount will be
paid not later than the fifth business day following the Service Separation
Date.
 
(iii)           Without Good Reason.  If Executive terminates this Agreement
without Good Reason, the Company shall pay to Executive only Executive’s Accrued
Compensation (but not including any accrued but unpaid Discretionary Bonus),
which amount will be paid not later than the fifth business day following the
Service Separation Date.
 
(iv)           Death.  If this Agreement terminates because Executive dies, the
Company shall pay (x) Accrued Compensation, plus (y) a lump sum amount equal to
the product of Executive’s monthly Base Salary (determined at the same monthly
rate being paid to Executive immediately prior to termination of this Agreement)
multiplied by the number of months (and any portion of a month for which
Executive had not already been paid Base Salary on the date of termination)
included in the period beginning on the date of termination and ending on what
would have been the last day of the Term but for such termination, which payment
will be made to Executive’s designated beneficiary (or to his estate, if
Executive has not designated in writing a beneficiary by the time of his death),
within 90 days of the date of the Executive’s death.
 
(v)           Change of Control.  If the Company terminates this Agreement
without Cause during the period beginning on the date of a “Change of Control”
(as that term is defined in the LLC Agreement) that also meets the definition of
a “change in control event” provided in Section 1.409A-3(i)(5) of the Treasury
Regulations and ending on the second anniversary of such Change of Control, the
Company shall pay to Executive (x) Accrued Compensation, which amount will be
paid not later than the fifth business day following the Service Separation
Date, and (y) following the Severance Payment Date the Company shall continue to
pay Executive his “Change-of-Control” Severance Payment, which will be his Base
Salary, pursuant to the Company’s payroll schedule then in effect for Executive,
at the monthly rate being paid immediately prior to termination of this
Agreement, for the period from the Service Separation Date until the later of
(A) what would have been the last day of the Term but for such termination, or
(B) the third anniversary of the Service Separation Date.
 
(vi)           Expiration of Term.  If this Agreement terminates upon expiration
of the Term, there will be no Severance Payment.
 
 
8

--------------------------------------------------------------------------------

 


 
5.
Nondisclosure.

 
(a)           The Company’s and the Partnership’s confidential information
(“Confidential Information”) shall include but not be limited to the Company’s
and the Partnership’s various trade secrets and confidential or proprietary
information, including information Executive has not received before first being
employed by the Company, consisting of, but not limited to, information relating
to: (a) business operations and methods; (b) existing and proposed acquisitions,
acquisition strategies, investments, investment strategies and business plans;
(c) financial performance; (d) compensation arrangements and amounts (whether
relating to the Company, the Partnership, or to any of their respective
employees, including the President and COO); (e) contractual relationships
(including the terms of this Agreement); (f) business partners and
relationships; (g) limited partners and prospective limited partners of the
Partnership; (h) marketing strategies; (i) lists with information related to
existing or prospective customers, partners or investors, including, but not
limited to particular investments, investment strategies, investment patterns
and amounts; and (j) computerized investment approaches, methodologies, trading
systems or programs, mathematical models, simulated results, simulation
software, price or research databases, other research, algorithms, numerical
techniques, analytical results, or technical data, regardless of the medium in
which any such information is contained.  Confidential Information shall not
include information: (A) that becomes generally available to the public by means
other than Executive’s breach of this Section 5 (for example, not as a result of
Executive’s unauthorized release of marketing materials); (B) that is in
Executive’s possession, or becomes available to Executive, on a nonconfidential
basis, from a source other than the Company or the Partnership; or (C) that
Executive is required by law, regulation, court order or discovery demand to
disclose; provided, however, that in the case of clause (C), Executive gives the
Company reasonable notice prior to the disclosure of the Confidential
Information and the reasons and circumstances surrounding such disclosure in
order to provide the Company an opportunity to seek a protective order or other
appropriate request for confidential treatment of the applicable Confidential
Information.
 
(b)           Executive agrees that all Confidential Information, whether
prepared by Executive or otherwise coming into his possession, shall remain the
exclusive property of the Company and/or the Partnership during Executive’s
employment with the Company and thereafter, and that Executive will return to
the Company all Confidential Information in his possession, in whatever format
or form maintained, upon request of the Company and/or upon termination of this
Agreement.  Executive further agrees that Executive shall not, without the prior
written consent of the Company, (i) disclose to any third party (or use in any
manner that will materially and adversely effect the Company) any of the
Confidential Information described herein, (ii) use for the Executive’s personal
benefit any of the Confidential Information, or (iii) aid others in the use of
such Confidential Information in competition with the Company or the
Partnership, whether directly or indirectly, either during Executive’s
employment with the Company or at any time following the termination of
Executive’s employment with the Company.  Executive agrees that the provisions
of this Section 5(b), and of Section 6(b) below, will be rules, regulations and
policies of the Company for purposes of Section 4(a)(v) above.
 
 
6.
Noncompete and Nonsolicitation.

 
(a)           Business Relationships and Goodwill.  Executive acknowledges and
agrees that, as an employee and representative of the Company, Executive has
been and will be given responsibility, specialized training and Confidential
Information.  Executive acknowledges and agrees that this creates a special
relationship of trust and confidence between Executive and the Company, the
Partnership and the Company’s and the Partnership’s current and prospective
customers, shareholders or members, limited partners, and investors.  Executive
further acknowledges and agrees that there is a high risk and opportunity for
any individual given such responsibility, specialized training, and Confidential
Information to misappropriate the relationship and goodwill existing between the
Company and the Partnership and the Company’s and Partnership’s current and
prospective customers, shareholders or members, limited partners, and
investors.  Executive therefore acknowledges and agrees that it is fair and
reasonable for the Company to take steps to protect itself from the risk of such
misappropriation.  Consequently, Executive agrees to the following
noncompetition and nonsolicitation covenants.
 
 
9

--------------------------------------------------------------------------------

 


(b)           Scope of Noncompetition Obligation.
 
(i)           Executive acknowledges and agrees that (x) the Term of this
Agreement, (y) a period of two years after termination of this Agreement if this
Agreement is terminated by the Company for Cause or by Executive without Good
Reason, and (z) a period of one year after termination of this Agreement if this
Agreement is terminated other than by the Company for Cause or by Executive
without Good Reason, will constitute non-compete, non-solicit and non-divert
periods (the “Non-Interference Period”).  During his employment and during the
Non-Interference Period, Executive will not work for, supervise, assist or
participate in, a Competing Business in any capacity (as owner, employee,
consultant, advisor, contractor, officer, director, lender, investor, agent, or
otherwise) or otherwise engage in any Competing Business, within the States of
Louisiana, Mississippi and Texas.  This Paragraph creates a narrowly tailored
restraint in order to avoid unfair competition and irreparable harm to the
Company and the Partnership and is not intended or to be construed as a general
covenant against competition in the oil and gas industry.  “Competing
Business” means any Person that directly competes with or would directly compete
with, or displaces or would displace, any of the activities of the Partnership
in those geographical areas of the states of Louisiana, Mississippi or Texas in
which the Partnership has significant operations, or in which the Company or the
Partnership prior to the termination of this Agreement has anticipated doing
future business as part of the Partnership’s business plan disclosed to or
developed by Executive prior to such date.  Notwithstanding the above, the
foregoing covenant shall not be deemed to prohibit Executive from making an
investment of not more than five percent (5%) of the equity interests of a
publicly traded Competing Business.
 
(ii)           Executive further agrees that during the Non-Interference Period,
he will not directly or indirectly:  (a) solicit, entice, persuade or induce any
employee, agent or representative of the Company, or anyone who was an employee,
agent or representative of the Company upon the termination or expiration of
this Agreement, to terminate such individual’s relationship with the Company or
to become employed by any business or individual other than the Company; (b)
approach any such individual for any of the foregoing purposes; (c) authorize,
solicit or assist in the taking of such actions by any third party; or (d) hire
or retain any such individual.
 
(c)           Executive Breach.  In the event that during the periods described
in Sections 6(b)(i)(y) or 6(b)(i)(z) above, if Executive breaches his agreements
under this Section 6 or under Section 5 above, without waiving its rights to
enforce such agreements or to exercise other available remedies, upon such
breach the Company will be released from the obligation to pay any further
Severance Payments to Executive.
 
 
10

--------------------------------------------------------------------------------

 


7.             Severability and Reformation.  If any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions shall remain in
full force and effect, and the invalid, void or unenforceable provisions shall
be deemed severable.  Moreover, if any one or more of the provisions contained
in this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, it shall be reformed by
limiting and reducing it to the minimum extent necessary, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.
 
8.             Entire Agreement.  This Agreement, along with the other documents
and agreements entered into by Executive and the Company and/or its Affiliate on
the Effective Date, sets forth the entire agreement between the parties and
supersedes any and all prior agreements or understandings, written or oral,
between the parties pertaining to the subject matter hereof.  Except as
expressly set forth in this Agreement and the other documents and agreements
entered into by Executive and the Company and/or its Affiliate on the Effective
Date, neither the parties nor their Affiliates, advisors and/or their attorneys
have made any representation or warranty, express or implied, at law or in
equity with respect of the subject matter contained herein.
 
9.             Notices.  All notices and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, mailed by certified mail (return
receipt requested) or sent by overnight delivery service, or electronic mail, or
facsimile transmission (with electronic confirmation of successful transmission)
to the parties at the following addresses or at such other addresses as shall be
specified by the parties by like notice, in order of preference of the
recipient:
 
 
If to the Company:
Genesis Energy, LLC

919 Milam, Suite 2100
Houston, TX 77002
Attn:  Chief Legal Officer
Fax:  713/860-2640
Email:  rbenavides@genlp.com
 
 
   with copy to Denbury at:
      Denbury Resources Inc.

5100 Tennyson Parkway, Suite 1200
Plano, TX  75024
Attn:  Mr. Phil Rykhoek
Fax:  972/673-2051
Email:  phil.rykhoek@denbury.com


 
If to Executive:
Joseph A. Blount, Jr.

6914 Cutten Parkway
Houston, Texas  77069
Email:  jab@genlp.com and
            jblount3@comcast.net


Notice so given shall be deemed to be given and received, in the case of mail,
on the fifth calendar day after posting, in the case of overnight delivery
service on the date of actual delivery, in the case of electronic mail or
facsimile transmission on the date of actual transmission and, in the case of
personal delivery on the date of actual delivery.
 
 
11

--------------------------------------------------------------------------------

 


10.         Governing Law and Venue.  This Agreement will be governed by and
construed in accordance with the laws of the State of Texas, without regard to
any conflict of laws rule or principle which might refer the governance or
construction of this Agreement to the laws of another jurisdiction.  Any dispute
in regard to this Agreement or arising out of its terms and conditions shall be
instituted and litigated only in Houston, Texas.
 
11.         Executive’s Successors.  This Agreement and all rights of Executive
hereunder shall inure to the benefit of and be enforceable by Executive’s
personal or legal representative, executors, administrators, successors, heirs,
distributees, devisees and other legatees.
 
12.         Counterparts.  This Agreement may be executed in counterparts, each
of which will take effect as an original, and all of which shall evidence one
and the same Agreement.
 
13.         Amendment.  This Agreement may be amended only in writing signed by
Executive and by a duly authorized representative of the Company (other than
Executive).
 
14.         Construction.  The headings and captions of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement.  Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
word “including” shall mean including without limitation.  All personal pronouns
used in this Agreement, whether used in the masculine, feminine or neuter
gender, shall include all other genders; the singular shall include the plural,
and vice versa.  All references herein to Exhibits, Schedules, Articles,
Sections or subdivisions thereof shall refer to the corresponding Exhibits,
Schedules, Article, Section or subdivision thereof of this Agreement unless
specific reference is made to such exhibits, articles, sections or subdivisions
of another document or instrument. The terms “herein,” “hereby,” “hereunder,”
“hereof,” “hereinafter,” and other equivalent words refer to this Agreement in
its entirety and not solely to the particular portion of this Agreement in which
such word is used.  The words “shall” and “will” are used interchangeably
throughout this Agreement and shall accordingly be given the same meaning,
regardless of which word is used.  References to a party hereto include its
permitted successors and assigns.
 
15.         Non-Waiver.  The failure by either party to insist upon the
performance of any one or more terms, covenants or conditions of this Agreement
shall not be construed as a waiver or relinquishment of any right granted
hereunder or of any future performance of any such term, covenant or condition,
and the obligation of either party with respect hereto shall continue in full
force and effect, unless such waiver shall be in writing signed by the Company
(other than by Executive) and Executive.
 
16.         Binding Agreement.  This Agreement shall inure to the benefit of and
be binding upon Executive, his heirs and personal representatives, and the
Company, its successors and assigns.
 
17.         Settlement of Claims.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, defense, recoupment, or other right which
the Company may have against Executive or others.
 
 
12

--------------------------------------------------------------------------------

 


18.         Indemnification.  During the Term of this Agreement, the Company
will indemnify, and advance expenses to Executive to the same extent and subject
to the same conditions under which it may indemnify and advance expenses to its
Members and/or Directors under Article 7 of the LLC Agreement.
 
IT IS EXPRESSLY ACKNOWLEDGED THAT THE INDEMNIFICATION PROVIDED IN THIS SECTION
18 COULD INVOLVE INDEMNIFICATION FOR NEGLIGENCE.
 
19.         Attorneys’ Fees.  Should any litigation be commenced between the
parties hereto concerning any provision of this Agreement or the rights and
duties hereunder, the parties prevailing in such litigation shall be entitled,
in addition to such other relief as may be granted in such proceeding, to a
reasonable sum from the nonprevailing party as and for attorneys’ fees in such
litigation, which sum shall be determined in such litigation or in a separate
action for such purpose.
 
20.         Voluntary Agreement.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  Each party to this Agreement has
read and fully understands the terms and provisions hereof, has had an
opportunity to review this Agreement with legal counsel, has executed this
Agreement based upon such party’s own judgment and advice of counsel (if any),
and knowingly, voluntarily, and without duress, agrees to all of the terms set
forth in this Agreement.  The language in all parts of this Agreement shall be
in all cases construed in accordance to its fair meaning and not strictly for or
against the Company or Executive.  If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party because of authorship of any provision of this Agreement.
 
21.         Mitigation.  Upon termination of this Agreement for any reason,
Executive shall not be obligated to seek other employment or take any other
action by way of mitigation of Severance Payment or other payment set forth in
this Agreement, and such amounts shall not be reduced whether or not Executive
obtains other employment.
 
22.         Definitions.  As used in this Agreement, the following terms have
the meanings specified below:
 
          (a)           “Accrued Compensation” has the meaning set forth in
Section 4(h)(i).
 
          (b)           “Audit Committee” has the meaning set forth in Section
4(a)(v).
 
          (c)           “Affiliate” means, with respect to any relevant Person,
any other Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, the
relevant Person.  Notwithstanding the foregoing, Denbury, the Company, the
Partnership and their subsidiaries will be deemed not to be Affiliates of
Executive or any of his Affiliates, and vice versa.
 
          (d)           “Agreement” has the meaning set forth in the
introductory paragraph.
 
 
13

--------------------------------------------------------------------------------

 
 
          (e)             “Average Market Capitalization” means, for any day on
which Common Units are traded on a National Securities Exchange, the quotient
derived by dividing (x) by (y), where (x) means the product of (i) the per
Common Unit Closing Price applicable on such day, multiplied by (ii) the number
of issued and outstanding Common Units as of the close of business on such day,
and (y) means .979902.
 
          (f)              “Base Salary” has the meaning set forth in Section
3(a).
 
          (g)             “Board” has the meaning set forth in Section 1(c).
 
          (h)             “Cause” has the meaning set forth in Section 4(a).
 
          (i)               “Class A Member” has the meaning set forth in
Section 4(a)(v).
 
          (j)               “Closing Price” means, on any day the closing sales
price as reported by a National Securities Exchange on such day, provided that;
 
(i)           if the Common Units are not listed on a National Securities
Exchange, the last quoted price on such day for Common Units in the
over-the-counter market, as reported by the National Association of Securities
Dealers, Inc. Automated Quotation System (“NASDAQ”), or, if such system is no
longer in use, a similar quotation service selected by the Board; or
 
(ii)           if Common Units are not so quoted, the average of the last bid
and ask prices for Common Units on such day from a market-maker for Common Units
selected by the Board for this purpose.
 
          (k)             “Code” means the United States Internal Revenue Code
of 1986, as amended.
 
          (l)              “Common Unit” means a limited partner Common Unit of
the Partnership.
 
          (m)            “Company” has the meaning set forth in the introductory
paragraph.
 
          (n)             “Competing Business” has the meaning set forth in
Section 6(b)(i).
 
          (o)             “Confidential Information” has the meaning set forth
in Section 5(a).
 
          (p)             “Continuation Period” has the meaning set forth in
Section 4(e).
 
          (q)             “Covered Dependents” has the meaning set forth in
Section 4(e).
 
          (r)              “Denbury” means Denbury Resources Inc., a Delaware
corporation.
 
          (s)             “Disability” has the meaning set forth in Section
4(c).
 
          (t)              “Discretionary Bonus” has the meaning set forth in
Section 3(b).
 
          (u)             “Effective Date” has the meaning set forth in the
introductory paragraph.


 
14

--------------------------------------------------------------------------------

 


          (v)             “Executive” has the meaning set forth in the
introductory paragraph.
 
          (w)             “Good Reason” has the meaning set forth in Section
4(b).
 
          (x)             “LLC Agreement” means the Limited Liability Company
Agreement of the Company dated as of December 29, 2008 between the Company and
Denbury Gathering and Marketing, Inc., as amended by the First Amendment dated
as of the date hereof and as further amended, supplemented, restated, replaced
or otherwise modified from time to time.
 
          (y)             “Medical Plan” has the meaning set forth in Section
4(e).
 
          (z)             “National Securities Exchange” means an exchange
registered with the Securities and Exchange Commission under Section 6(a) of the
Securities Exchange Act of 1934, as amended, and any successor to such statute.
 
          (aa)           “Non-Interference Period” has the meaning set forth in
Section 6(b)(i).
 
          (bb)           “Partnership” has the meaning set forth in Recital A.
 
          (cc)           “Person” means any individual or entity, including any
corporation, partnership, limited liability company, trust, government (or
agency or other subdivision thereof) or other association.
 
          (dd)           “President and COO” has the meaning set forth in
Section 1(a).
 
          (ee)           “Service Separation Date” has the meaning set forth in
Section 4(e).
 
          (ff)             “Severance Payment” has the meaning set forth in
Section 4(h).
 
          (gg)           “Severance Payment Date” has the meaning set forth in
Section 4(h).
 
          (hh)           “Termination Notice” has the meaning set forth in
Section 4(a).
 
          (ii)             “Trading Day” means a day on which the principal
National Securities Exchange on which the relevant Listed Units of any class are
listed or admitted to trading is open for the transaction of business.
 
          (jj)             “Treasury Regulation” means the regulations issued
under the Code
 
          (kk)           “Unit” means, with respect to any relevant class of
equity interest, the unit of measuring the number of such relevant securities
that are outstanding, whether designated as units, shares or otherwise.
 


 
[signature page follows]


 
15

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and Executive have executed this Agreement,
effective as of the day and year first above written.
 

 
“COMPANY”
 
GENESIS ENERGY, LLC
         
By: /s/ Ross A. Benavides
 
Printed Name: Ross A. Benavides
 
Title: General Counsel
         
“EXECUTIVE”
 
JOSEPH A. BLOUNT, JR.
         
/s/  Joseph A. Blount, Jr.
 
6914 Cutten Parkway
 
Houston, TX 77069



 

--------------------------------------------------------------------------------